ORDER
The Disciplinary Review Board on January 26, 1999, having filed with the Court a report concluding that BEVERLY G. GISCOMBE of EAST ORANGE, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.7 and 1.9 (conflict of interest);
And the Disciplinary Review Board having further concluded that respondent should be required to practice law under supervision for a period of one year;
*518And good cause appearing;
It is ORDERED that BEVERLY G. GISCOMBE is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.